PER CURIAM
Plaintiff employe appeals from a summary judgment for defendant employer in this breach of contract action arising out of plaintiffs firing. The parties dispute whether defendant’s personnel policies and related documents constitute an implied contract that imposes procedural or substantive limitations on defendant’s ability to discharge employes such as plaintiff. They also disagree about whether the evidence compelled the conclusion that plaintiff was afforded all rights which might have been contractually due him.
We need reach only the second question. Plaintiff argues that he was denied two procedural rights that he maintains defendant’s policies required. Assuming that they were requirements, defendant’s uncontroverted evidence demonstrates that procedures which satisfied the requirements were followed. Plaintiff also appears to contend that there is a factual question as to whether he was guilty of misconduct of a “willful or serious” nature, which, under his understanding of defendant’s policies, was a prerequisite to his termination. However, under the personnel documents on which plaintiff relies, application of the term “willful or serious” and the sanction for plaintiffs conduct were solely defendant’s decisions to make. See Simpson v. Western Graphics, 293 Or 96, 643 P2d 1276 (1982); compare Fleming v. Kids and Kin Headstart, 71 Or App 718, 693 P2d 1363 (1985). Summary judgment was properly granted.
Affirmed.